Citation Nr: 0207713	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-13 901	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability of the 
groin and left testicle.

2.  Entitlement to service connection for a right leg 
disorder.



REPRESENTATION

Appellant represented by:	Christopher L. Grant, Attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from January 1952 to December 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 1995 and April 1998 
by the Department of Veterans Affairs VA) Montgomery, 
Alabama, Regional Office (RO) which denied service connection 
for right leg, groin, and left testicle injury residuals.  In 
April 1999, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Member of the 
Board.  The Board confirmed the denial of the claims in a 
decision of August 1999.  The Board also remanded a claim for 
service connection for post-traumatic stress disorder.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2000, 
the Court granted a Joint Motion to vacate the Board's 
decision and remand the case to the Board for readjudication 
to consider newly enacted legislation.


FINDING OF FACT

On May 22, 2002, prior to the promulgation of another 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a letter dated in April 2002, the veteran's attorney 
stated that he had been instructed by his client to dismiss 
this proceeding.  The letter was signed by the attorney and 
also by the veteran who indicated that he had seen it and 
approved it for filing.  The letter was notarized.  The Board 
received this letter on May 22, 2002.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. §§ 20.202, 20.204(b) (2001).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2001).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.  The Board notes that this 
dismissal does not affect the claim for service connection 
for post-traumatic stress disorder which was previously 
remanded by the Board to the RO.  


ORDER

The appeal is dismissed.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


